Title: To Thomas Jefferson from Barthélemy Faujas de Saint-Fond, 12 August 1803
From: Faujas de Saint-Fond, Barthélemy
To: Jefferson, Thomas


          
            
              Monsieur le president
            
            A paris au Muséum National d’histoire-naturelle le 12 aoust 1803.
          
          Vos recherches su l’éléphant à dents molaires protuberantes, du voisinage de lhoio, ainsi que Celles sur le megalonix, m’ont fourni des objets Comparatifs trés instructifs, sur les restes fossiles des mêmes animaux qu’on trouve sur divers points du globe.
          J’ai reuni dans un essai de geologie, les materiaux les plus importants a Ce sujet, pour servir de Base a une theorie de la terre; j’ose vous prier de vouloir me faire l’honneur d’accepter le premier volume de Cet ouvrage; le second est sous presse, et lorsquil paroitra je serai trés empressé De le faire parvenir a votre adresse. Je vous prie de reçevoir Ce livre, Comme un foible homage de ma Consideration pour votre gout et pour vos Connoissances dans Cette partie philosophique de l’histoire naturelle. C’est dans ces sentimens que je suis Monsieur le president votre trés humble et trés obeissant Serviteur
          
            
              Faujas-st fond
            
          
         
          Editors’ Translation
          
            
              Mister President,
              National Museum of Natural HistoryParis, 12 Aug. 1803
            
            Your research on the elephant with protuberances on its molar teeth in the vicinity of the Ohio River and on the megalonyx gave me very useful comparisons with the fossil remains of these same animals elsewhere on the globe.
            In an essay on geology, I have assembled the most important material on this topic to serve as a basis for a theory of the earth. I take the liberty of sending you the first volume of this work. The second is in press, and I will send it as soon as it appears. Please accept this book as a humble sign of my respect for your interest and expertise in the philosophical aspects of natural history. In this spirit I am, Mister President, your very humble and obedient servant.
            
              
                Faujas-st fond
              
            
          
        